               IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


RETINA CONSULTANTS P.O. DEFINED          *
BENEFIT PENSION PLAN and RETINA          *
CONSULTANTS,        P.O.,   as    Plan   *
Sponsor and Plan Administrator, *
                                         it-


     Plaintiffs,                         *
                                         *


               V.                        *                CV 119-037
                                         *


R. SCOTT BENJAMIN and SOUTH              *
STATE BANK f/k/a GEORGIA BANK            *
& TRUST,                                 *
                                         *


     Defendants.                         *




                                    ORDER




     Before the Court is          Defendants'     unopposed motion for oral

argument or, in the alternative, for leave to file responses to

recent filings.        (Doc. 37.)     Upon due consideration, the motion

is DENIED IN PART and GRANTED IN PART.


     Defendants request oral argument on their motion to compel

arbitration (Doc. 17) and Defendant South State Bank's motion to

dismiss (Doc. 18).       The Court DENIES Defendants' request for oral

argument.       The    Court,    however,      GRANTS    Defendants'   unopposed

request for leave to file responses to Plaintiffs' sur-replies

(Docs.   34,    35).    Defendants   shall file         their   responses   within

FOURTEEN (14) DAYS from the date of this Order.
    ORDER ENTERED at Augusta, Georgia, this   Q   day of August,

2019.



                             J. RANDAL HALL, Cli^FYJUDGE
                             UNITEVyrATES DISTRICT COURT
                             SOUTHB!(n district of GEORGIA
